**431CORRECTED ORDERThis matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 18-082, of STEPHEN F. JUMAN, formerly of EDISON, who was admitted to the bar of this State in 1967;**432And the District VIII Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.5(b) (failure to communicate to the client in writing, the basis or rate of the fee);And the parties having agreed that respondent's conduct violated RPC 1.5(b), and that said conduct warrants an admonition or lesser discipline;)And the Disciplinary Review Board having determined because respondent's misconduct was de minimus, and that no discipline need be imposed;And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order in accordance with Rule 1:20-16(e);And good cause appearing;It is ORDERED that no discipline be imposed on STEPHEN F. JUMAN, formerly of EDISON.